— In a medical malpractice action, plaintiff appeals from so much of a judgment of the Supreme Court, Nassau County (Robbins, J.), entered August 25, 1980, as is in favor of defendants Syosset Hospital and Nicholas Poloukhine and against him (1) upon the trial court’s dismissal of the complaint as against Poloukhine at the close of the evidence, and (2) upon a jury verdict in favor of the defendant hospital. Judgment affirmed, insofar as appealed from, with one bill of costs. No opinion. Weinstein, Thompson and Rubin, JJ., concur.